January 31, 1927. The opinion of the Court was delivered by
Upon a petition for mandamus a rule was issued requiring the respondents to show cause why it should not be issued. The respondents made their return, and the cause was heard and argued.
We are satisfied with the return under Act 170 of the Acts of 1925. It devolves upon the state highway commission to hear all affected parties before issuing any certificate, and to issue such certificate only when the public convenience and necessity require it. It is within the discretion of the highway department to issue the certificate or not, and that discretion will not be interfered with by the Court, unless abused.
In the case at bar we find no erroneous exercise of that discretion on the part of the respondents. The respondents issued certificates to other parties who complied with all of the rules and regulations of the highway department, and bought cars, trucks, etc., and are operating. These parties have been put to expense, and have rights; as long as they reasonably serve the public, they should not be interfered with. If their service is to be paralleled and jeopardized, then the very object of the act of the Legislature would be defeated, for it contemplates regulating service between certain points.
If the view asked for by the petitioner should prevail, and by competition between different competitors a number of lines were established, it might be that no one line could be run at a profit, and all might cease operating. This *Page 339 
would defeat the object of the act, and be detrimental to the service.
The operation of this line of convenience is a public utility, and the act conferred upon the highway commission gives ample authority to regulate the same. In the case at bar the respondents have rightly exercised that authority.
It therefore follows that the petition is dismissed and rule is discharged. Petition refused.
MESSRS. JUSTICES COTHRAN, BLEASE, and STABLER, and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.